933 A.2d 727 (2007)
284 Conn. 923
STATE of Connecticut
v.
Dowen D. PHILLIPS.
Supreme Court of Connecticut.
Decided October 10, 2007.
Matthew J. Collins, special public defender, in support of the petition.
John A. East III, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 102 Conn.App. 716, 927 A.2d 931 (2007), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.